Name: Council Regulation (EEC) No 1419/90 of 25 April 1990 temporarly suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 139 / 131 . 5 . 90 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1419/90 of 25 April 1990 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user-industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by ­ fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from :  1 July to 30 September 1990 for the product referred to in Annex I ,  1 July to 31 December 1990 for the products referred to in Annex II ,  1 July 1990 to 30 June 1991 for the products referred to in Annex III . Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1990. For the Council The President M. O'KENNEDY No L 139 / 2 Official Journal of the European Communities 31 . 5 . 90 ANNEX I CN code Description Rate of autonomous duty (% ) ex 8534 00 90 Printed circuit on one or both sides of a ceramic substrate , consisting of conductor elements , contacts and resistors , incorporating contact areas isolated in vitrified layers , the dimensions of which are not less than 28 x 28 and do not exceed 36 x 36 mm, with not more than 200 connecting pins 0 31 . 5 . 90 Official Journal of the European Communities NoL 139 / 3 ANNEX II CN code Description Rate of autonomous duty ( % ) ex 8471 93 50 ex 8471 93 60 0 0 0 ex 8471 93 60 Floppy-disk storage units for the manufacture or repair of products falling within headings 8469 or 8471 and 8517 (a ) Digital audio tape storage unit for the manufacture or repair of products falling within headings 8469 or 8471 (a) Magnetic tape storage unit , designed for use of single-reel cartridges , for the manufacture or repair of products falling within heading 8471 (a ) Processor, consisting of not more than 336 monolithic integrated circuits , comprising 4 200 uncommitted logic arrays and random-access memories (RAMS)with a storage capacity of 1 6 Kbits , of ECL technology , contained in a housing, mounted on both sides of a multiple printed circuit enclosed between two cooling plates the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8473 30 00 001B-3035-H002 or ex 8483 10 90 0 0 0 0 ex 8520 31 90 ex 8522 90 99 ex 8534 00 11 ex 8534 00 19 ex 8540 11 10 8  other identification markings relating to devices complying with the abovementioned description Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes Assembly for a sound recording and reproducing apparatus of the magnetic tape cassette-type, with a total thickness not exceeding 53 mm Single-face printed circuit , of dimensions not exceeding 30 x 30 mm, for the manufacture of products falling within Chapter 91 ( a) Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side (in-line ) technology) with a distance between stripes of the same colour not exceeding 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 12 and not more than 16 cm  a diagonal angle of deflection not exceeding 55 ° Colour cathode-ray tubes with a dot mask , equipped with electron guns placed side by side ( in-line technology), with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 mm, a diagonal angle of deflection of not more than 90 ° and convergence errors exceeding 0,8 mm at the corners  a built-in system, inseparably linked to the tube , for the absorption of vibration ( so called potting system)  without internal magnetic screen Colour cathode-ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology) with a distance of less than 0,65 mm between colour dots and with a diagonal screen measurement of at least 66 cm Flat screen monochrome cathode-ray tube having a diagonal screen measurement of 142 or more but not exceeding 230 mm, a luminescence of 300 or more but not exceeding 2 000 lumen , a resolution of 0,06 or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56 , an anode voltage more than 34 kV, a focus voltage of more than 7 kV and a cathode current 3 mA or more ex 8540 30 10 0 ex 8540 30 10 0 ex 8540 30 90 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 / 4 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty % ex 8540 99 00 ex 8541 21 90 0 0 0 ex 8542 21 90 Anode , cathode or output part , for the manufacture of magnetrons falling within heading 8540 41 00 ( a ) High electron mobility transistor (HEMT) for frequencies of 2 ormore but not exceeding 20 GHz, with a power dissipation of not more than 1 80 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins Field effect transistor (FET) for frequencies of 2 or more but not exceeding 16 GHz , with a power dissipation of not more than 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connecting pins Silicon transistor with a power of 1 000 W or more and a gain of not less than 5 ,25 dB at a frequency of 1 025 or more but not exceeding 1 150 MHz, contained in a housing the exterior dimensions of which do not exceed 11 x36 mm, with not more than 4 connecting pins and bearing:  an identification marking: consisting of or including the combination of figures and letters : SD 1543 or ex 8541 29 90 ex 8541 40 10 ex 8541 40 10  other identification markings relating to devices complying with the abovementioned description Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor compound , operating at a nominal wavelength of 710 nanometers , in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers ( a ) Assembly consisting of 15 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound, contained in a cylindrical metal housing with a diameter not exceeding 26 mm, with not more than 4 connecting pins Assembly consisting of 50 light-emitting diodes (LEDs), made of gallium and aluminium arsenide semiconductor compound and of gallium phosphide semiconductor compound , contained in a cylindrical metal housing with a diameter not exceeding 53 mm, with not more than 3 connecting wires 0 0 0 0 0 ex 8541 40 10 ex 8541 40 91 ex 8542 11 41 Module of not more than five solar cells of thin-film technology , on a substrate the exterior dimensions of which do not exceed 70 x 18 mm Dynamic random-access memories (D-RAMs) of N-MOS ( including H-MOS) technology , with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 34 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5M 4256 M5M 4464 HB 50562 HM 50256 HM 50464 MB 81256 MB 81464 PD 41254 PD 41256 PD 41464 TMM 41256 TMM 41464 TMS 4256 TMS 4464 MSM4256 MSM4464 or other identification markings relating : to devices complying with the abovementioned description 8 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 5 . 90 Official Journal of the European Communities NoL 139 / 5 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 Static random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 12x33 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY 7C 123 CY 93422 P4G 422 CY93L422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits with an access time not exceeding 25 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 9122 - 25 91 L 22 - 25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memories ofECL technology (ECL-RAMs) with a storage capacity of256 x 4 bits , and the access time not exceeding 8 ns , in the form of amonolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memories of TTL technology (TTL S-RAMs), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 X 30 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 93422 93425 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 1 Kbit , superimposed bit-for-bit on an electrically erasable, programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 6 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty ( % ) ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters : X 2002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memories (S-RAMs) of MOS technology, with a storage capacity of 1 K x 4 bits and access time not exceeding 25 ns , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm , with not less than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 CY 7 C 150-15 AM 91 50-25 CY 7 G 1 50-25 or  other identfication markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit ,  having not more than 26 connections as contact areas on a plastic support  contained in a housing the exterior dimensions ofwhich do not exceed 1 1 x 32 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 10470 10474 100474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits , superimposed bit-for-bit on an electrically erasable , programmable, read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 4008 8112 4118 8114 4801 8185 8104 PD 421 8108 or  other identification markings relating to devices complying with the abovementioned description 0 / 31 . 5 . 90 Official Journal of the European Communities No L 139 / 7 CN code Description Rate of autonomous duty ( % ) ex 8542 11 51 Dual port static random-access memory of C-MOS technology , with a storage capacity of 1 K x 8 bits and an access time not exceeding 55 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 21 x 62 mm, with notmore than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C130 CY7C131 CY7C140 CY7C141 0 or  other identification markings relating to devices complying with the abovementioned description Non-volatile memory consisting of a C-MOS S-RAM, with a capacity of 16 Kbits and internal power supply , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x40 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 51 DS 1220 YMK 48 Z 02 or 7 ex 8542 11 51  other identification markings relating to devices complying with the abovementioned description Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 16 Kbits and an access time not exceeding 1 5 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 18 x 37 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 0 ex 8942 11 51 or  other identification markings relating to devices complying with the abovementioned description Dual port static random-access memory of C-MOS technology , with a storage capacity of 2 K x 8 bits and an access time not exceeding 55 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 21 x 62 mm, with not more than 52 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C132 CY7C136 CY7C142 CY7C146. 0 ex 8542 11 51 or  other identification markings relating to devices complying with the abovementioned description Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 X 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 8 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 Non-volatile memory consisting of a static read /write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 64 Kbits in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 10x29 mm, with not more than 22 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 10490 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 52 Static cache memory of C-MOS technology, with a storage capacity of 16 K x 16 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x21 mm, with not more than 52 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : CY7C157 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 63 UV-erasable , programmable, read only memory (EPROM) with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27 GX 321 27 CX 322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 65 ex 8542 11 76 UV-erasable or non-erasable, programmable , read only memory (EPROM or PROM) (of C-MOS technology) with a storage capacity of 512 Kbits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 42 mm, with notmore than 32 connecting pins or contact areas, with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : AT27C512 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 65 ex 8542 11 76 UV-erasable or non-erasable , programmable ^ read only memory (EPROM or PROM) with a storage capacity of 1 megabit in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x44 mm, with not more than 32 connecting pins or contact areas , with or without a quartz window on the upper surface and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 9 CN code Description Rate of autonomous duty (% ) ex 8542 11 65 ex 854211 76 (cont'd) 0  an identification marking consisting of or including one of the following combinations of figures and letters : AT 27 C010 M5M27C101 MBM 27 C1001 PD27C1001 TC 57 1000 or  other identification markings relating to devices complying with the abovementioned description Write buffer memory , of C-MOS technology , with an organization of 4 x 1 6 bits comprising eight bits of address and eight bits of data , and four-bit parity in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 76 R 2020 / 16 0 ex 8542 11 76 or  other identification markings relating to devices complying with the abovementioned description Static FIFO ( first in , first out) read /write memory of C-MOS technology , with a storage capacity of 64 x 8 or 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A 0 ex 8542 11 81 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory (ROM) or a programmable , non-erasable , read only memory (PROM) with a storage capacity not exceeding 80 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 5 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 21 x 21 mm , with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 404608 HD 4074608 0 ex 8542 11 81 or  other identification markings relating to devices complying with the abovementioned description 8-bit single-chip microcomputer of N-MOS (including H-MOS) technology , consisting of a UV-erasable , programmable , read only memory (EPROM) with a storage capacity of 30 208 bits , a random-access memory (RAM) with a storage capacity of 896 bits , a read-only memory (ROM) with a storage capacity of 1 528 bits , a 8 bits timer , an oscillator and a four-channel analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC68705R3 or other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 10 Official Journal of the European Communities 31 . 5 . 90 Rate of autonomous duty (% ) CN code Description ex 8542 11 81 ex 8542 11 83 8-bit single-chip microcomputer of C-MOS technology , with a 16 bit internal structure , consisting of random-access memory (RAM) with a storage capacity not less than 2 Kbits , a read only memory (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable , programmable , read only memory (EPROM) with a storage capacity not less than 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89713 MB 89 P 713 MB 89715 MB 89 P 715 MB 89 W 715 0 ex 8542 11 81 ex 8542 11 83 or  other identification markings relating to devices complying with the abovementioned description 8-bit microprocessor ofC-MOS technology, with a 16 bit internal structure, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markings relating to devices complying with the abovementioned description Floating-point arithmetic co-processor of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with not more than 208 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 80387 NCR 32020 74 ACT 8847 MC 68881 NS 32381 WTL 3167 MC 68882 R. 2010 / 16 0 ex 8542 11 83 ur  other identification markings relating to devices complying with the abovementioned description 16-bit single-chip microcomputer, comprising a read-only memory (ROM) with a capacity of 64 Kbits , a random access memory (RAM) with a capacity of 2 Kbits , a digital / analog converter with sample/hold , contained in a housing the exterior dimensions ofwhich do not exceed 40 X 40 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8397 0 ex 8542 11 85 or  other identification markings relating to devices complying with the abovementioned description 24-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory (ROM) with a storage capacity of not less than 60 Kbits , random-access memories (RAMs) with a total storage capacity of not less than 12 Kbits and a 24 bits floating point data arithmetic unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with" not more than 135 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86220 or other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 / 11 CN code Description Rate of autonomous duty (% ) ex 8542 11 85 32-bit microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 X46 mm, with not more than 208 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 80386 80486 486 MC 68020 NS 32532 CY C 601 MC 68030 NS 32C032 L 64801 MC 68032 R 2000 / 16 AM 29000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 85 32-bit microprocessor of C-MOS technology, with a external data bus of 32 bits and an external address bus of 24 bits , 136 registers of 32 bits and 16 priority switches, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 175 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: CY7C611 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 87 56-bit single-chip microcomputer of C-MOS technology , consisting of a read only memory (ROM) with a storage capacity of 12 Kbits and a random-access memory (RAM) with a storage capacity of 12 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 138x138 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 56000 DSP 56001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 87 64-bit microprocessor of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45x45 mm, with not more than 168 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures: 80860 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C901 CY2901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Arithmetic-logic unit (ALU) of C-MOS technology , with a capacity of 16 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 connecting pins and bearing: No L 139 / 12 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd) an identification marking consisting of or including one of the following combinations of figuresand letters : CY7C9101 CY7C9115 CY7C9116 CY7C9117 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Field programmable array logics (PALs) of C-MOS technology, with a programmable AND array, fixed OR array, not more than 32 inputs and not more than 12 outputs, whether or not with registers , in the form of a monolithicIntegrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm, with not more than 28 connecting pins and bearing:  and identification marking consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP 4 C 16 L 8 C 16 R 4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Non-erasable , user programmable logic device of ECL technology , having registers and a programmable AND array , with notmore than 16 inputs and not more than 8 outputs , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY10E301 CY10E302 GY100E301 CY100E302 0 ex 854211 91 or  other identification markings relating to devices complying with the abovementioned description Logic call array (LCA) with notmore than 1 800 gates , programmable , electrically erasable , ofC-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62x31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting ofor including one of the following combination of figures and letters : XC 2064 XC 2018 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description User programmable, non-volatile, gate arrays of C-MOS technology , consisting of not more than 2 000 gate arrays with not more than 69 in-/ outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with notmore than 84 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ACT 1010 ACT 1020 or other identification markings relating to devices complying with the abovementioned description 7 31 . 5 . 90 Official Journal of the European Communities No L 139 / 13 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Non-erasable user-programmable logic sequencer of bipolar technology , having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 S 105 J 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Programmable logic device , whether or not UV-erasable , of C-MOS technology containing not less than 600 logic gates , in the form of a monolithicintegrated circuit , contained in a housing the exterior dimensions of which do not exceed 65 x 124 mm, with or without a quartz window on the upper surface, with not more than 72 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 343 CY 7C 344 CY 7C 345 16 L 8-W 16 R4-W 16 R 6-W 16 R 8-W 22 V 10-W CY 7C 330 CY 7C 331 CY 7C 332 CY 7C 342 EP 600 EP 610 EP 910 EP 1800 EP 1810 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology , for the management of asynchronous cycles of a 32-bit central processing unit , of a direct memory access circuit and of a multimaster bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 0 or  other identification markings relating to devices complying with the abovementioned description Floppy-disk controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting ofor including one of the following combinations of letters and figures : ex 8542 11 91 FE 2100 G 70360-33 L 1 A 0519 MB 89311 WD 16 C 92 0 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology , for a floppy disk-unit and data transfer rate, for precompensation ofwrite signals , for data separation, for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 68 connecting pins and bearing: ex 8542 11 91 No L 139 / 14 Official journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : WD37C65 WD57C65 82077 . DP 8473 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus controller of C-MGS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 145 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82 C 301 82 C 88 82 C 211 82 C 288 82308 82309 82355 82358 MSM 6307 VIC 068 VL 86 C 410 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Parallel ports printer control circuit of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 18x18 mm, with not more than 44 connecting pins, and bearing:  an identification marking consisting of or including the following combination of figures and letters : PPC-1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for bus and peripheral systems , and for the generation of clock signals (System Controller), of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x 31 mm, with notmore than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of C-MOS technology for dynamic random-access read/write memories (D-RAMs), with an address buffer for upper address-bits , a memory decoder and a speaker controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins and bearing: an identification marking consisting of or including the following combination of figures and letters : 82 C 102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 9.1 Memory control circuit operating at a rate ofnot less than 1 6MHz , with a memory access of 32 bits , in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 36x36 mm, with not more than 144 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 15 CN code Description Rate of autonomous duty (% } ex 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 82 C 302 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 8542 11 91 Memory control circuit operating at a rate ofnot less than 10 MHz, with a video-memory access in the form of a monolithic integrated circuit , of C-MOS technology contained in a housing, the external dimensions ofwhich do not exceed 36 x 36 mm, with not more than 144 connecting pins . The housing bears :  an identification marking either consisting of or including the following combination of figures and letters : 82 C 222 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 8542 11 91 Control circuit for a microprogram, of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C910 CY2910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input /output interfaces, comprising circuits for refreshing dynamic random-access read/write memories (DRAMs), for decoding of addresses, for generating clocksignals and monitoring data transfer interrupt signals , in the form of a monolithic integrated, contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344S0602 or  other identification markings relating to devices complying with the abovementioned description ^ 0 ex 8542 11 91 Control circuit of C-MOS technology j for controlling the sequence of 4 bits addresses for execution of instructions in a microprogram memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 14 x 38 mm, with notmore than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C909 CY7C91 1 CY2909 CY29 11 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 38 mm, with not more than 133 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: Z 8516 82 C 223 HD 68450 Z 9516 82307 WE 32104 82380 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 16 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Cathode-ray tube video controller of MOS-technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed32 x 62 mm, with not more than 68 connecting pins or contact areas and bearing: .  an identification marking consisting of or including one of the following combinations of figures and letters : CRT 9007 VL 86 C 310 CRT 97 C 11 or  other identification markings relating to devices complying with the abovementioned description Monochrome display controller (MDC) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 30 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including following combination of figures and letters : 0 ex 8542 11 91 01-01.00 551 A or 0 ex 8542 11 91  other identification markings relating to devices complying with the aboveme:ntioned description Cathode-ray tube controller (CRTC) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 434 V 6363 MB 89321 MB 89322 or 0 ex 8542 11 91 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller (CRTC) of N-MOS (including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 8052 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller (CRTC) of bipolar technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or  other identification markings relating to devices complying with the abovementioned description Control circuit for cathode-ray tubes or liquid-crystal displays (CRT and LCD controller) of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : V 6355-DJ 82 C 425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 0 31 . 5 . 90 Official Journal of the European Communities No L 139 / 17 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Driver circuit for liquid crystal displays (LCD-driver) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 14 X 20 mm, comprising not more than 100 connecting pins and bearing:  an identification marking consisting ofor including one of the following combination of figures and letters: MSM5259 MSM5839 HD 44100 SED 1600 LC 7582 MSM5298 HD 44780 SED 1610 MSM 5299 HD 66100 or  other identification codes relating to devices which comply with this description 0 ex 8542 11 91 Control circuit for monitoring the tension of random-access read/write memories (RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 12 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Analog-digital monolithic circuit , capable of controlling brushless motors and keeping their speed constant , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of C-MOS technology, for the control of constant power supply of 60 VV500 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Subscriber line interface circuit (SLIC ) capable of resisting a voltage rating of 200 V or more, with direct internal relay drive, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 854211 91 Control circuit of C-MOS technology multiplexing the address bus of a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 X 31 mm with not more than 84 connecting pins and bearing: No L 139 / 18 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 82 C 103 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit ofC-MOS technology, for address /data management of 8 , 16 or 32 bits between a central processing unit (CPU) and peripheral units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30 mm, with notmore than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344S0606 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of C-MOS technology, for synchronous/ asynchronous data transfer between a microprocessor and .control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ESP 216 ESP 226 AIC 6250 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Dual universal asynchronous receiver/ transmitter (DUART) of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 2681 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data , comprising a FIFO (first in , first out ) read /write memory with a storage capacity of 128 bits and at least one serial input /output channel and a bi-directional parallel channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 C 551 16 C 552 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Monolithic integrated circuit in N-MOS technology (including H-MOS) for the display of graphic symbols on a cathode-ray tube operating in stroke mode, contained in a housing the exterior dimensions of which do not exceed 28x61 mm, with not more than 68 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 19 CN code Description Rate of autonomous duty (% ) ex 8542 11 99  an identification marking consisting of or including one of the following combinations of figures or figures and letters :(cont'd) 96 114 898 96 114 899 96 149 135 FCD 28 042 277 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Modulator / demodulator , of C-MOS technology (C-MOS Modem), of full duplex data-transfer via a telephone line at a rate of 2 400 bits per second and the for half duplex transfer of image telegraphy (facsimile) at a rate of 4 800 bits per second , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x37 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11046 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Analogue-to-digital converter of C-MOS technology , with a dynamic range of 120 dB, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : CS 5324 or  other identification markings relating to devices complying with the abovementioned description Programmable digital signal synthesizer of C-MOS technology , for the generation of digital sound signals with random-access memory (RAM) having a storage capacity of 16 Kbits , with a sampling rate of 22,257 and 44,1 KHz and two output channels for mono or stereo signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm , with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 11 99 344S0053 0 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Frequency converter for the conversion of frequencies from 1 1,7 or more but not exceeding 12,2 GHz to frequencies of 950 or more but not exceeding 1 450 MHz, in the form of a monolithic integrated analog circuit , contained in a cylindrical housing with a diameter of not more than 10 mm, with not more than 6 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 20070C 0 or  other identification markings relating to devices complying with the abovementioned description Control circuit of C-MOS technology, for monitoring the tension ofmicroprocessors, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 8x12 mm, with not more than 16 connecting pins and bearing: ex 8542 19 90 No L 139 / 20 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 DS 1232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Smoke detector operating in a temperature range between at least - 20 °C to + 50 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x9 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 235 V 24216 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analog circuit of bipolar technology for driving linear motors or motors with rotating arms , working at 20 V /2,5 A maximum , contained in a housing the exterior dimensions of which do not exceed 17x33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or  other identification markings relating to devices complying with the abovementioned description 0 ex 9021 30 90 Vascular prostheses^ neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted at least one watch circuit , a quartz oscillator and a piezo-electric sound element , with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 5 . 90 Official Journal of the European Communities No L 139 / 21 ANNEX III CN code Description Rate of autonomous duty (% ) ex 8471 99 90 0 ex 8473 10 00 Optical reader for reading alphanumerical dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and an analog-to-digital converter Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read/write random-access memories each with 8 K x 8 bit capacity , electronic control components and memory back-up-batteries , contained in a cartridge fitted with connectors , of external dimensions not exceeding 11 x40 x 90 mm, and bearing:  an identification marking consisting of or including the following combination of letters : MEMOCART or  other identification markings relating to devices complying with the abovementioned description Ferrite magnetic heads of Winchester technology for disk file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions ofwhich do not exceed 43 x 44 mm, with notmore than 42 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : &gt; ex 8473 30 00 0 0 ex 8473 30 00 BDL 0133 MBM 2011 FBM 64 DA BDL0134 MBM 2256 7110 BDN 0151 FBM 54 DB 7114-1 0 ex 8473 30 00 or  other identification markings relating to devices complying with the abovementioned description Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which aremounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof contained in a framework the dimensions of which do not exceed 61 1 X 501 x 596 mmwhich serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 COIB 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 ex 8473 40 00 or  other identification markings relating to devices complying with the abovementioned description Thermal printer heads of thick or thin film technology consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector , printer element and heat sink , supplied with the appropriate support and transport roll DC electric motor , brushless , with a torque of not more than 0,018 Nm, with coupling flange of a diameter of 35 mm and precision-made chuck of a diameter of 25 mm with internal motor , three-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % 0 0 n ex 8501 10 99 No L 139 / 22 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,20 Nm, with coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm, rated speed of 3 600 rpm , supply voltage of 12 V ± 10 % , with cables and connectors DC electric motor , brushless , with a torque of not more than 0,20 Nm, with outside rotor of a maximum diameter of 55 mm, coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm, four-phase winding , rated speed of 3 600rpm, supply voltage of 12 V ± 10 % and fitted with wires and connectors ex 8501 10 99 ex 8501 10 99 0 0 0 0 Hybrid stepping motor with an angle of step of 1,8 ° , 200 steps per revolution , a four-phase rotation cycle with single-pole windings, comprising a rotor and a laminated stator enclosed between two square section flanges with sides not exceeding 42 mm and fitted with biterminate shaft and wires and connectors ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings , comprising a rotor and a laminated stator enclosed between two square section flanges with sides not more than 40mm wide and fittedwith biterminate shaft , wires and connectors ex 8501 10 99 ex 8501 10 99 0 0 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm , fitted with a single shaft output and cables with connectors Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence, and bipolar windings, comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm, an integral 2- or 3-phase tachometer enclosed in a cap with a maximum diameter of 35 mm, and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40x40 x 62 mm, including the shaft Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence with bipolar winding, comprising a rotor, a laminated stator enclosed between two flanges, one of square section with a side of 40 mmmaximum, the other front face having a shaped profile with two projections with fixing slots, an integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum, separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40x40x62 mm, including the shaft but excluding the projections of the front flange Direct-current bipolar stepping motor with a single stator, an output ofnot more than 37 ,5 W , a rotary angle/ step of 180 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding , an output torque of not less than 0,1 x 10"6 Nm and not more than 0,1 x 10"4 Nm and a supply voltage of not more than 3 V 0 ex 8501 10 99 ex 8504 40 99 Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DG with a load current of not less than 3 mA ex 8506 19 10 0 0 0 0 0 ex 8506 19 10 Lithium iodine single cell battery with dimensions not exceeding 45 x 9 x 23 mm and a voltage not exceeding 2,8 V Unit consisting of not more than two lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connecting pins and incorporating a control circuit Dry zinc/carbon batteries of a voltage of not less than 5,5 V and not more than 6,5 V and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures ( a ) ex 8506 19 90 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 5 . 90 Official Journal of the European Communities No L 139 / 23 CN code Description Rate of autonomous duty (% ) ex 8517 90 91 Assembly for telephonic apparatus consisting of a microphone, protecting circuit and four-way connecting socket, mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm 0 ex 8523 20 10 Rigid magnetic disks , prelubricated , oxide type , with a coercivity of 300 Oe or more 0 ex 8523 20 10 Rigid magnetic disks with a thin-film metallic coating, having a coercivity of more than 600 Oe, an external diameter of 88 mm or more but not exceeding 231 mm 0 ex 8529 10 70 . Ceramic filters for frequencies not less than 4 ,5 and not exceeding 6 ,6 MHz contained in a housing, the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 10 70 Ceramic filter package comprising two ceramic filters with three connecting pins and one ceramic resonator with two connecting pins , each having a frequency of 10,7 MHz ± 30 kHz , contained in a housing the exterior dimensions of which do not exceed 10 X 10 mm 0 ex 8529 90 99 ; Interline charge-coupled image sensor with filter , the dimensions of which do not exceed 43 x 59 mm 0 ex 8531 20 90 Liquid crystal display (LCD), the exterior dimensions of which do not exceed 11 x 28 x 88 mm, apart from cables and plugs , consisting of a layer of liquid crystals between two glass plates , with 121 display dots (arranged in 16x7 dots and nine symbols ), mounted on a printed circuit board comprising electronic components providing drive and control functions with not more than nine connecting pins 0 ex 8531 20 90 Dot-matrix LCD display with symbols , the exterior dimensions of which do not exceed 18 x35 X 117 mm, apart from cables and plugs , consisting of a layer of liquid crystal between two glass plates with 423 display dots (arranged in 60 columns and 7 rows with three symbols), mounted on a printed circuit board with interface electronics ofC-MOS technology , plus a backlight function and not more than 16 connecting wires with contact areas 0 ex 8531 20 90 Dot-matrix displays , whose external dimensions do not exceed 15 x 62 x 276 mm excluding cables and connectors, consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots (arranged in 64 lines and 512 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions, with or without cable and connector 0 ex 8532 29 00 Gold capacitor with a rated capacitance of 100 mF, an operating voltage of5 ,5 V and a leakage current of not more than 100 |iA , contained in a cylindrical housing of a height of less than 8 mm and a diameter of not more than 14 mm 0 ex 8532 30 10 Variable plate capacitor with plastic dielectric , with a capacitance of not more than 2 x 355 pF for the AM section and not more than 2x 20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 ex 8532 30 90 Adjustable capacitor, in the form of a circular plate with a diameter of not more than 2,5 mm, fitted with a screw head in its centre and two connecting tags, of a thickness not exceeding 3 mm and a capacity of from 5 to 30 pF , for the manufacture of products falling within Chapter 91 ( a) 0 ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 Q at 20 °C, an insulation resistance ofmore than 1 Mfi, for the protection of telephone exchanges against prolonged increases in voltage of not more than 1 000 V, contained in a housing the exterior dimensions of which do not exceed 48 x 19 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures: 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 / 24 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate or autonomous    duty (% ) 0 0 0 0 Slide potentiometer with one or two resistor tracks and a slide distance of 20 mm, contained in a housing with not more than eight connecting pins Socket for cathode-ray tubes Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10"6 cm3 He/ sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment (a) Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side ( in-line technology ) with a distance between stripes of the same colour of not more than 0,47 mm and having the following characteristics :  a diagonal screen measurement not less than 22 and not more than 26 cm  a diagonal angle of deflection of not more than 76 °  a phosphor layer calibrated with the following nominal coordinates for the colour dots : red 0,610 0,342 green 0,298 0,588 X Y blue 0,151 0,064 0 0 0 ex 8533 40 10 ex 8535 90 00 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 ex 8536 50 00 ex 8540 11 10 ex 8540 20 90 ex 8540 30 10 ex 8540 30 90 ex 8540 89 11 ex 8540 91 00 ex £540 91 00 ex 8541 10 91 ex 8541 10 99 ex 8541 29 90 Photomultiplier consisting of a photocathode tube with nine dynodes , for light of wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm Cathode-ray tubes with a memory (direct view storage tubes) for the reproduction ofalphanumeric and analog data , equipped with a scanning device , for reading the images Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions ofwhich do not exceed 350 x 300 mm excluding leads . The tube contains one ormore rows ofcharacters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons Electron gun for the production ofmonochrome cathode-ray tubes with diagonal screen measurement of not less than 7,6 and not more than 30,5 cm (a) Deflector yoke for cathode-ray tubes with an operating frequency of between 31 250 Hz and 64 000 Hz incorporating a quadripolar magnet Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average conducting-state current of 2,5 A , or more, contained in a flat housing the exterior dimensions of which exceed 9 x 9 x 3 mm, but do not exceed 17x11x5 mm Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA Transistor with a power of not less than 150 W at a voltage of not less than 160 V and with a cut-off frequency of not less than 20 MHz , contained in a housing the exterior dimensions of which do not exceed 37 x 22 mm, with not more than three connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 0 0 0 0 0 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 5 . 90 Official Journal of the European Communities No L 139 / 25 CN code Description Rate of autonomous duty (% ) 0 7 0 ex 8541 40 10 ex 8541 40 93 ex 8541 40 10 ex 8542 20 90 ex 8541 4010 ex 8542 20 90 ex 8541 40 93 ex 8541 60 00 ex 8541 60 00 ex 8542 11 30 ex 8542 11 30 ex 8542 11 41 Laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm , contained in a housing having a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 022 LDGU or  other identification markings relating to devices complying with the abovementioned description Digital display of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted, under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semiconductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic Opto-electronic circuit consisting of one or more light-emitting diodes and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes and of several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description Quartz crystal oscillating at a frequency of 32 768 Hz ," contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a) Polarized ceramic piezo-electric crystals oscillating in a frequency range of not less than 500 and not more than 12 500 kHz , contained in a housing the exterior dimensions of which do not exceed 14 X 15 mm , with not more than three connecting pins Control and driver circuit for dot-matrix liquid crystal displays , of C-MOS technology , with a character generator , and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip ) for the manufacture of liquid crystal display modules ( a ) Driver circuit for liquid crystal displays , of C-MOS technology, with 40 or more output channels , and having a drive voltage of more than 10 V , in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of liquid crystal display modules ( a ) Dynamic read/write random-access memory of N-MOS (including H-MOS ) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24x9 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 TMS4164 MN 4264 TMS 4416 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 / 26 31 . 5 . 90Official Journal of the European Communities CN code Description Rate of autonomous duty % ex 8542 11 41 Dynamic random-access memories of C-MOS technology (C-MOS D-RAMs), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TC 51832P 51 C 256 P 51 C 259 or 53 C 256 53 C 258 53 C-464 53 C 466 MB 81 C 258 MB 81 C 446 0 ex 8542 11 41  other identification markings relating to devices complying with the abovementioned description Dual port dynamic random-access memory (D-RAM) of MOS technology , with data registers and a serial read output control , with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 81461 PD 41264 M5M 4 C 264 TMS 4461 0 ex 8542 11 41 ex 8542 11 43 or  other identification markings relating to devices complying with the abovementioned description Dynamic read/write random-access memories manufactured in N-MOS (including H-MOS) technology (D-RAMs), consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128 , 192 or 256 Kbits and a storage capacity of not less than 256 Kbits and not more than two megabits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 57 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 6031587 6031591 6870392 6870393 6870395 6025841 6025843 6025856 6025858 7379172 7379174 7379176 7379181 0 ex 8542 11 43 or  other identification markings relating to devices complying with the abovementioned description Random-access memory with a storage capacity of 1 Mbit , with separate in- and outputs and serial shift registers ( so-called field memories), of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 521 000 or  other identification markings relating to devices complying with the abovementioned description Dual port dynamic random-access memory (D-RAM) of MOS technology , with data registers and a serial read output control , with a storage capacity of 1 Mbit in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 37 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 43 TMS 44 C 251TC 524256 TC 524257 MB 81 C 4251 MSM 442256 or other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 /27 CN code Description Rate of autonomous duty (% ) ex 8542 11 51 Static random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit with a storage capacity of 16 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions ofwhich do not exceed 9x21 mm, with not more than 1 6 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memories of bipolar technology (bipolar S-RAMs), with a storage capacity of 64x9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x40 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 51 Static random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable , programmable , read-only-memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : X 2210 X 2443 X 2444 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 52 Static random-access memories (S-RAMs) of C-MOS technology, with a storage capacity of 32Kx8 bits and an access time of more than 55 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 39 x 17 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HM 62256, PD 43256 , TC 55257, MB 84256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 52 Non-volatile memory consisting of a static C-MOS random-access memory , with a storage capacity of 256 Kbits and built-in energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 19 x 40 mm, with not more than 28 connecting pins and bearing: No L 139 / 28 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty ( % ) 8542 11 52 (cont'd) 0 ex 8542 11 61  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1230 DS 1235 or  other identification markings relating to devices complying with the abovementioned description Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 Kbits and a standby current of not more than 0,03 mA, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x43 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 ex 8542 11 61 IMP 23101 TC 531001 HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P 7 ex 8542 11 63 0 ex 8542 11 63 or  other identification markings relating to devices complying with the abovementioned description UV-erasable, programmable , read-only memory (EPROM) equipped with a programmable input /output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm , with a quartz window on the upper face and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 1 6 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm, with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM) having a storage capacity of 64 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm, with a quartz window on its upper surface , and bearing: 0 ex 8542 11 63 31 . 5 . 90 Official Journal of the European Communities No L 139 / 29 CN code Description Rate of autonomous duty (% ) 8542 11 63 (cont 'd) 0 ex 8542 11 63 ex 8542 11 76  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description Programmable read-only memories , erasable (EPROMs) or non-erasable (PROMs), in the form of a monolithic integrated circuit having a storage capacity of 128 Kbits and an access time ofnot more than 100 ns , contained in a housing whose external dimensions do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 251 CY 7C 254 or  other identification markings relating to devices complying with the abovementioned description Programmable read-only memories, erasable (EPROMs) or non-erasable (PROMs), in the form of a monolithic integrated circuit having a storage capacity of256 Kbits and an access time ofnotmore than 100 ns , contained in a housing whose external dimensions do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : CY 7C 271 , CY 7C 274 , CY 7C 277 , CY 7C 279 or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 16 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 63 ex 8542 11 76 0 ex 8542 11 72 AM 2817 24 C 16 X 2816 28 C 16 28 C 17 38 C 16 52 B 13 or 0 ex 8542 11 72  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 52 B 33 52 B 33 H MBM 28 C 65 MCM2864 X 2864 A or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 /30 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 72 Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 128 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters: X 28128 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 256 Kbits , in the form ofamonolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19x42 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable, programmable, read-only memories (E2PROMs) with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 512 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable , programmable, read-only memories (E2PRGMs) with a storage capacity of 1 Mbit , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 48 F 010 or  an identification marking relating to devices covered by the abovementioned description 0 ex 85421176 Double row buffer memory, with shift registers and random-access read /write memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 76 Dynamic FIFO (first-in , first-out) read /write memory of TTL technology with a storage capacity of 256 bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm, with not more than 16 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 31 CN code Description Rate of autonomous duty (% ) 8542 11 76 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 67 L 401 0 ex 8542 11 76 or  other identification markings relating to devices complying with the abovementioned description Dynamic FIFO (first in , first out) read/write memory , ofMOS technology, with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x36 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: PD 41101 PD 41102 PD 42 101 PD 42 102 0 ex 854211 76 or  other identification markings relating to devices complying with the abovementioned description Programmable , non-erasable , read-only memories (PROMs) of Schottky TTL technology, with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas , and bearing:  an identification marking consisting ofor including one of the following combinations of figures or figures and letters: 27 S 12 27 S 13 28 L 22 28 LA 22 28 L 2 XMFC 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 MB 7115 . MB 7116 MB 7117 MB 7118 0 ex 8542 11 76 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) of MOS technology, with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 39x17mm, with notmore than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or  other : identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) of bipolar technology with a storage capacity of 16 Kbits and a standby current equal to , or ofmore than , 50 mA and less than , or equal to , 80 mA in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 14 mm, with not more than 24 connecting pins or contact areas and bearing: 0 ex 8542 11 76 31 . 5 . 90No L 139 / 32 Official Journal of the European Communities CN code Rate of autonomous duty (% ) Description 8542 11 76 (cont'd) 0 ex 8542 11 76  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs ) with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27 S 43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memory (PROM) having a storage capacity of 64 Kbits and an access time ofnot more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 44 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 76 MB 7143 MB 7144 MB 71 C 44 CY 7C 261 CY 7C 263 CY 7C 264 CY 7C 268 CY 7C 269 0 ex 8542 11 81 0 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers of C-MOS technology , having driver-functions for liquid crystal displays (LCD), consisting of a read-only memory (ROM) with a capacity of 12 Kbits and a random-access memory (RAM) with a capacity of 160 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 18 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MBM 58421 or  other identifications marking relating to devices complying with the abovementioned description Single-chip microcomputer of C-MOS technology , consisting of an arithmetical logic unit (ALU ) with an organization of four bits , a read-only memory (ROM) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory (RAM) with a storage capacity of 1 Kbit , whether or not with another random access memory (RAM) with a storage capacity of 512 bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16x54 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 81 0 31 . 5 . 90 Official Journal of the European Communities No L 139 / 33 Rate of autonomous dutyCN code Description (% ex 8542 11 81 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of not less than 10 Kbits and not more than 16 Kbits and a random-access memory (RAM) with a capacity of not more than 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 54 mm, with not more than 67 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures * and letters : HD 44750TMP 47 C 200 TMP 47 C 220 TMP 47 C 221 0 ex 8542 11 81 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) or of a programmable read-only memory (PROM) with a capacity of not more than 8 Kx 8 bits , random-access memories (RAM) with a total capacity not exceeding 4 Kbits , a DMTF-generator , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 21 x 60 mm , with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : TMP 47 C 452 TMP 47 P 855TMP 47 C 456 TMP 47 C 855 TMP 47 C 858 0 ex 8542 11 81 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputers consisting of a read-only memory (ROM), a programmable read-only memory (PROM) or of a UV-erasable programmable read-only memory (EPROM) with a capacity of not less than 18 Kbits and not more than 128 Kbits and a random-access memory (RAM) with a capacity of not less than 512 Kbits and not more than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200-3299 HD 404 189 HD 614 080 TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 T 7767 BS SMC 6214 SMC 6215 SMC 6234 SMC 6266 SMC 62 L 34 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMP 47 C 670 TMP 47 P 860 E TMP 47 C 1670 TMP 47 P 1670 TSS 200 TSS 400 0 ex 8542 11 81 or  other identification markings relating to devices complying with the abovementioned description 4-bit single-chip microcomputer of C-MOS technology, in the form of a monolithic integrated circuit , comprising a read-only memory (ROM) or a programmable non-erasable read-only memory (PROM) with a storage capacity of 160 Kbits or more and a read /write random access memory (RAM) with a storage capacity not exceeding 4 Kbits , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm , with not more than 64 connecting pins and bearing:  an identification code consisting of or including one of the following alphanumeric combinations: HD 404019 HD 404919 HD 4074019 or other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 34 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 81 8-bit single-chip microcomputer ofMOS technology , having universal peripheral interface functions , consisting of a central processing unit , a random access read-write memory (RAM) with a storage capacity of 1 Kbit , UV-erasable , programmable read-only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, having a quartz window on the upper face, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit single-chip microcomputer, consisting of programmable read-only memory (PROM), programmable, or a read-only memory (EPROM) UV-erasable with a capacity of 32 Kbits and a random access memory (RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with or without a quartz window and not more than 44 connecting pins and bearing;  an identification marking consisting of or including one of the following combinations of figures: 7742 8751 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit single-chip microcomputer of C-MOS technology in the form of a monolithic integrated circuit consisting of a read-only memory (ROM) with a capacity of 16 Kbits , a random access memory (RAM) with a capacity of not more than 2 Kbits, an electrically erasable programmable read-only memory (E2PROM) with a capacity of 640 bits , 8-bit two-way converters (ADC/DAC), an analog multiplexer, and programmable amplifiers for analog signal control , contained in a housing the exterior dimensions of which do not exceed 26 x 20 mm, with not more than 100 connecting pins and bearing:  an identification marking either consisting of or including the following combination of letters : DAPC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit single-chip microcomputer of N-MOS (including H-MOS) technology , having universal peripheral interface functions , consisting of a random access read-write memory (RAM) with a storage capacity not greater than 2 Kbits , read-only memory (ROM), a programmable read-only memory (PROM) or a UV-erasable, programmable read-only memory (EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connecting pins or 44 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: 8042 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8 -bit single-chip microcomputer of C-MOS technology consisting of a random access memory (RAM) - with a storage capacity of 2 Kbits , a programmable read-only memory (PROM) or a UV-erasable programmable read-only memory (EPROM) with a storage capacity of 64 Kbits and a multi-protocol serial communication port , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 63 x 52 mm, with not more than 68 connecting pins or contact areas and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 35 CN code Description Rate of autonomous duty (% ) 8542 11 81 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 80 C 152 77 C 82 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit microprocessor ofN-MOS (including H-MOS) technology , for the encoding/decoding of data in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 15 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8068 8294 Z 9518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory controller , a two-channel DMA controller , two-channel programmable 16-bit counter / timer, a wait-state generator , a two-channel asynchronous serial communication interface (ASCI) and a bus controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 62 x 26 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: Z 64180 HD 64 A 180 HD 64 B 180 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 8-bit single chip microcomputer of C-MOS technology with a 16-bit internal structure, consisting of a random-access memory (RAM) witha storage capacity of2 Kbits , 20 input-output ports, a comparator input port, two asynchronous channels with programmable transfer rates , an interrupt controller , two direct-access memory channels , and two 16-bit counters , in the form of a monolithic integrated circuit contained in a housing the external dimensions of which do not exceed 31x31 mm, containing no more than 84 connecting pins or contact pads and bearing:  an identification mark consisting of/or including the following alphanumeric combination : PD 70320 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 81 ex 8542 11 83 8-bit microprocessor of N-MOS (including H-MOS) technology with 16-bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16-bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures; 80188 or  other identification markings relating to devices complying with the abovementioned description 7 No L 139 /36 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU), consisting of one 16 x 16-bit service memory , one 16 x 20-bit service memory , one 32 x 32-bit service memory, one 8 x 8-bit service memory , one 16-bit register , two 20-bit registers , one 8-bit register , one 12-bit register , one 5-bit counter and timing network , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LSI-604041 855 or 0  other identification markings relating to devices complying with the abovementioned description Numeric processor extension unit of N-MOS ( including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80287 8087 0 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 ex 8542 11 81 ex 8542 11 83 ex 8542 11 85 ex 8542 11 87 ex 8542 11 83 ex 8542 11 83 0 NS 32081 TX 32081 W or  other identification markings relating to devices complying with the abovementioned description Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x25 mm, with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to devices complying with the abovementioned description 16-bit single-chip microcomputer using N-MOS technology (including H-MOS), comprising at least one read-only memory (ROM) in the form of a monolithic integrated circuit with a 510 x 13-bit storage capacity or a programmable UV-erasable read-only memory (EPROM) in the form of a monolithic integrated circuit with a 512 x 13-bit storage capacity , a read/write random access (RAM) in the form of a monolithic integrated circuit with a 2 Kbit storage capacity in the form of a monolithic integrated circuit in a housing containing no more than 28 connecting pins and with dimensions not exceeding 16 x 37 mm, and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not 1222umbel5 than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description 0 0 31 . 5 . 90 Official Journal of the European Communities No L 139 / 37 CN code Description Rate of autonomous duty (% ) ex 8542 11 83 16-bit microprocessor ofC-MOS technology , consisting of a central processing unit (CPU ) and an 8-bit or 16-bit external data bus in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 54 x 30 mm, with not more than 68 connecting pins and bearing: ,  an identification marking consisting of or including one of the following combinations of figures and letters: 80 C 188Z 70108 Z 70116 0 ex 8542 11 83 or  other identification markings relating to devices complying with the abovementioned description L 6-bit microprocessor of G-MOS technology, consisting of a central processing unit (GPU), a memory xmtroller , a 2 Kbit cache memory , three programmable 1 6-bit counter / timers , a full duplex universal isynchronous receiver / transmitter (UART) and four DMA channels , in the form of a monolithic ntegrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm, vith not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : Z 280 0 ex 8542 11 83 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor in N-MGS (including H-MOS) technology, in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16-bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of N-MOS technology ( including H-MOS) consisting of a central processing unit (CPU), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30x30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 0 ex 8542 11 83 80286 10 ex 8542 11 83 or  other identification markings relating to devices complying with the abovementioned description 16-bit communication processor ofC-MOS technology , containing a coder/ decoder for the conversion of data into serial / parallel signals in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 28x28 mm, with notmore than 132 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : TMS 380 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 38 31 . 5 . 90Official Journal of the European Communities CN code Rate of autonomous duty (% ) Description ex 8542 11 83 16-bit communications processor of N-MOS ( including H-MOS) technology , consisting of a random access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins of contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38010 0 ex 8542 11 83 ex 8542 11 85 or  other identification markings relating to devices complying with the abovementioned description 16-bit single-chip microcomputer ofMOS technology , with an arithmetic-logic unit (ALU ) of 32 bits , consisting of a random-access memory (RAM) with a storage capacity of not more than 9 Kbits , a read-only memory (ROM) or a UV-erasable , programmable read-only memory (EPROM) with a storage capacity of not more than 64 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 54 x 29 mm, with notmore than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32010 32011 320 C 10 320 C 15 320 C 17 320 C 25 320 E 15 320 E 17 0 ex 8542 11 83 ex 8542 11 85 UI  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor with an arithmetic-logic unit (ALU) of 32 bits , ofMOS-technology, comprising a random-access memory (RAM) with a storage capacity of 8,5 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 29 x 29 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following alphanumeric combination : TMS 32020 0 ex 8542 11 85 or  other identification markings relating to devices complying with the abovementioned description 32-bit single-chip microcomputers of N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit consisting of 24 registers of 32 bits and a RAMwith a capacity of 2 Kbits , contained in a housing the exterior dimensions ofwhich do not exceed 24 x 24 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGG 6127 0 ex 8542 11 85 Ui  other identification markings relating to devices complying with the abovementioned description 32-bit single-chip microcomputer in C-MOS-technology , in the form of a monolithic integrated circuit consisting of a ROMwith a capacity of 24 Kbits and RAMswith a total capacitiy of 4 Kbits, contained in a housing the exterior dimensions of which are not less than 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 No L 139 / 39Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 11 85 32-bit single-chip microcomputer , consisting of a read-only memory (ROM) having a storage capacity notmore than 32 Kbits , one ormore random-access memories (RAM) having a total storage capacity of 32 Kbits a floating decimal point arithmetical unit with a capacity of not more than 32 bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 45 x 53 mm, with not more than 208 connecting pins and bearing:  an identification marking consisting of or including on of the following combination of figures and letters : DSP 32 MB 86 232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 85 32-bit single-chip microcomputer of C-MOS technology , consisting of two random-access read-write memories (RAM) with a total storage capacity of 64 Kbits and a read-only memory (ROM) with a capacity of 128 Kbits, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 100 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 320 C 30 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 8542 11 85 32-bit microprocessor of C-MOS technology , with a 16-bit external data bus and a 24-bit external address bus, with a virtual storage address capacity of 64 terabytes , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 31x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combinations of figures and letters : 80386 SX or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 85 32-bit microprocessor of N-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 38 x 38 mm , with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: NCR 32000 NS 32032 NS 32332 CPU 0404 1871 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Arithmetic-logic unit of N-MOS (including H-MOS) technology , consisting of one 32-bit register , one 24-bit register , one 4-bit register, 12 1 -bit registers, two 16 x 24-bit service memories , one logic network performing arithmetic and logic operations, decodifying logic, and error detection and management logic , one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ALU 0486 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 40 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Arithmetic-logic unit (ALU) of C-MOS technology, with a capacity of 32-bits , for image processors in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 50 x 50 mm, with not more than 145 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: XL 8237 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Logic circuit ofN-MOS (including H-MOS) technology (N-MOS LC) serving as a clock generator for central processing unit , main memory and input /output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MGC) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Clock generator and controller formicroprocessors , ofC-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 9 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 84 82 C 284 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Clock generator for a graphics controller in the form of a monolithic integrated circuit of C-MOS technology contained in a: housing the exterior dimensions of which do not exceed 20x7 mm with 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figure and letters : PCLK 1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Logic circuit of bipolar technology , with not more than six logic functions , a supply voltage of not less than 11 V and not more than 18 V , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 x 23 mm, with notmore than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139/41 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Logic control circuits of N-MOS ( including H-MOS) technology , consisting of one 7-bit register , three timers , one multiplexer , sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MIC 0482 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Semi-custom logic array (gate array ) ofC-MOS technology , with metal gates , with an operating voltage of 12 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x11 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 91 Programmable , non-erasable , logic circuits (field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 or other identification markings relating to devices complying with the abovementioned description 5 ex 8542 11 91 Error detection and correction circuit of N-MOS (including H-MOS) technology capable of detecting and correcting single bit errors and detecting all double bit errors, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 X 30 mm, with not more than 68 contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8206 or other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Burst error processor (BEP) of N-MOS ( including H-MOS) technology for detecting and correcting multiple errors derived from a line of magnetic disks j in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x54 mm, with not more than 40 connecting pins and bearing : No L 139 /42 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 F 630 74 F 631 74 LS 630 74 LS 631 DP 8400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 CPU controller , of C-MOS technology comprising a control unit for the refreshment of memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31 x31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit of C-MOS technology , operating at 12 MHz consisting of a programmable interval timer, a clock generator , two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 82 231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control and interface circuit for 16-bit peripherals, of C-MOS technology with multimaster buses in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 82 303 82 304 82 306 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 /43 Rate of autonomous dutyCN code Description :% ) ex 8542 11 91 0 ex 8542 11 91 0 Hard-disk controller ofMOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 31x53 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 1454-001 HDC 9224 PD 7261 PD 7262 WD 1010 WD 2010 WD 42 C 22 WD 5010 WD 5011 or  other identification markings relating to devices complying with the abovementioned description Four-channel read/write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard-disk units , contained in a housing whose exterior dimensions do not exceed 12x19 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to devices complying with the abovementioned description Seven-channel programmable controller for direct memory access , comprising two eight-channel programmable interrupt controllers and five programmable 16-bit timers/ counters, of C-MOS technology in the form of a monolithic integrated circuit , containing in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 82 357 or  other identification markings relating to devices complying with the abovementioned description Direct memory access controller comprising the detection and the control of the refreshment of dynamic random-access memories (D-RAM), of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 36 x 36 mm, with notmore than 144 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 0 ex 8542 11 91 0 ex 8542 11 91 WD 11 C 00-22 WD 83 C 580 WD 83 C 583 WD 12 C 00-22 82 C 325 or other identification markings relating to devices complying with the abovementioned description 0 No L 139 /44 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty % ex 8542 11 91 Buffer manager and controller of N-MOS (including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 54 x 17 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 1015 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Dynamic random access memory controller of MOS technology (MOS D-RAM controller ) capable of multiplexing addresses and generating timing, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 26x63 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 08 THCT 4502 VL 4502 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Control circuit of bipolar technology for the control of dynamic random-access memories (D-RAMs), capable ofmultiplexing addresses and generating timing , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 67 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 DP 8428 DP 8429 MB 1422 SN 74 S 409 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Memory management unit of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the dimension of which do not exceed 53x53 mm, with not more than 244 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68851 CY 7C 604 CY 7C 605 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Memory management unit of N-MOS (including H-MOS) technology (N-MOS MMU) with a maximum addressing capacity of4Gbytes , in theform ofa monolithic integratedcircuit , contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 68451 TX 32082 W NS 32082 NS 32382 0404 1872 or  other identification markings relating devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 /45 Rate of autonomous dutyCN code Description % ex 8542 11 91 Input-output circuit ofN-MOS (including H-MOS) technology for data control equipped with a timing control with a static random-access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 0 ex 8542 11 91 CO 10750 or  other identification markings relating to devices complying with the abovementioned description Sequence control circuit of N-MOS (including H-MOS) technology, consisting of one 32-bit register , three 16-bit registers , one 16 x 16-bit service memory , one 7 x 17-bit last-in-first-out (LIFO) memory, one adder circuit , decodifying logic , priority logic , error detection and management logic, one 16-bit multiplexer , one 8-bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CSS 0484 or  other identification markings relating to devices complying with the abovementioned description Sequential data control circuit of MOS technology for interface between a hard-disk memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 54 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 91 AIC 010 OMTI 505 AIC 100 0 ex 8542 11 91 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Sequence control circuit for image processors of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 50 x 50 mm, with not more than 145 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XL 8236 or  other identification markings relating to devices complying with the abovementioned description Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 57 mm with not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description Circuit of advanced low-power Schottky (ALPS ) technology for the asynchronous control of signal lines (bus) and the conversion of a local bus into a multiplexed bus (BAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm, with not more than 28 connecting pins and bearing: 0 ex 8542 11 91 No L 139 /46 Official Journal of the European Communities 31 . 5 . 90 CN code Rate of autonomous dutyDescription (% ) 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of figures : 68452 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Contention resolving a local area network (LAN) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including oneof the following combinations of figures or figures and letters : 82590 82592 MB 86 9508001 8003 82586 82588 AM 7990 COM 9026 DP 8390 MCM 68590 WD 2840 WD 80 C 24 WD 83 C 503 WD 83 C 510 WD 83 C 603 WD 83 C 690 or 0 ex 8542 11 91  other identification markings relating to devices complying with the abovementioned description Multiprotocol control circuit for the serial transmission of data , in the form of a monolithic integrated circuit of N-MOS ( including H-MOS) technology, contained in a housing the exterior dimensions of which do not exceed 18 x54 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN 2652 SCN 68652 MC 2652 MC 68652 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Control circuit for the universal asynchronous transmission and the separation ofdata and interface for peripherals , of C-MOS. technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 27 x 27 mm, with notmore than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 607 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Serial communication controllers of MOS technology , with two independent duplex channels with a capacity of 1,6 Mbits / sec or more but not exceeding 4 Mbits / sec, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 21 mm, with not more than 52 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 80 C 30 PD 72001 Z 85 C 30 SNC 68562 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities NoL 139 /47 CN code Description Rate of autonomous duty &lt;% ) ex 8542 11 91 Control circuit, of N-MOS (including H-MOS) technology, for data / address flows from the CPU , inputs /outputs and the main memory, in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Data-synchronizer for tape-reading units of bipolar technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39 x 15 mm with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to the abovementioned description 0 ex 8542 11 91 Display controller and character generator (DCCG), of C-MOS technology, for liquid-crystal dot-matrix display system in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 61830 LH 5821 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Interpolation pulse generator, ofC-MOS technology, for controlling geometrical functions , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Graphics controller of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters or figures and letters : PEGA 82 C 431 82 C 435 82 C 441 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Graphic display controller (GDC) of N-MOS technology (including H-MOS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52 x 18 mm, with not more than 44 connecting pins and bearing: No L 139 / 48 Official Journal of the European Communities 31 . 5 . 90 Rate of autonomous duty ( % ) CN code Description ex 854211 91 (cont'd) an identification marking consisting of or including one of the following combinations of figures or figures and letters : Z 7220 A 82720 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Video controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x52 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 38301-A L 1A 2099 PVC-2 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Programmable advanced video display controller (AVDC) ofN-MOS (including H-MOS) technology, in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 15 x 55 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 7 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Video gate arrays programmed to control graphics and memory, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 144 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : PVGA 84  ¬ 45182 C 451 82 C 452 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Colour selection controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated circuit with at least 16 analog switching elements , of C-MOS technology, for controlling signals in the range of 20 to 20 000 Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions ofwhich do not exceed 1 6 x 40 mm, with not more than 42 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 49 CN code Description Rate of autonomous duty (% ) 8542 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Analog-digital monolithic integrated circuit of bipolar technology , for damping the oscillations of stepping motors during the positioning phase, contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters : STEDA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 X 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Four-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5813 Or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Eight-channel control circuit of C-MOS technology, for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit ofTTL technology for the firing ofmagnetic print hammers , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 26 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 50 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 8-bit (octal ) dynamic memory bipolar driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU ) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32 C 201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Driver circuit for writer signals for magnetic tape storage units , of bipolar technology in the form of a monolithic integrated circuit obtained in a housing the exterior dimensions of which do not exceed 29 x 11 mm with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control and interface circuit between a 32-bit microprocessor and a floating point coprocessor of CMOS technology in the form of a monolithic integrated circuit contained in a housing, the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 299 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7 C 608 L 64802 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Control and interface operating at 12 MHz circuit of C-MOS technology , consisting of a clock generator , a bus controller for a microprocessor , a timer , two programmable interrupt controllers and an interface for numeric coprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 30mm, with not more than 84 connecting pins or contact areas and bearing: an identification marking consisting of or including the following combination of figures : 82230 or  other identification markings relating = to devices complying with the abovementioned description 0 ex 8542 11 91 Control circuit for bus interface ofMOS technology functioning as an adaptor between the central unit and the external control units , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 26 mm, with not more than 68 connecting pins on contact areas and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 51 Rate of autonomous dutyCN code Description % ) 854211 91 (cont'd) 0 ex 8542 11 91 0 ex 8542 11 91  an identification marking consisting of or including one of the following combinations of figures and letters : WD 33 C 92 WD 33 C 93 NCR 5380 NCR 5381 NCR 53 C 80 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit for Manchester-coded data , of Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 14 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38052 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit with a programmable data transfer rate, of N-MOS (including H-MOS) technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 27 x 27 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38030 or  other identification markings relating to devices complying with the abovementioned description Serial and parallel interface bus circuit for communication between the central processing unit and a peripheral , ofC-MOS technology , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm,with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1820-5022 or  other identification markings relating to devices complying with the abovementioned description Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 0 ex 8542 11 91 0 ex 8542 11 91 2661 68661 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Interface circuit between 32-bit microprocessors and 16-bit peripheral units and D-RAM controller , of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with no more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 82335 or  other identification markings relating to devices complying with the abovementioned description 0 No L 139 / 52 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 0 ex 8542 11 91 Interface circuit for the synchronization of data flow from a hard-disk drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to devices complying with the abovementioned description Analog-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk, memory unit and the central unit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting: of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology for signals between peripheral hard-disk memory units and central units, in the form of a monolithic " integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 53 mm, with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 91 DP 8466 AIC 560 L OMTI 5080 OMTI 5090 WD 11 C 00-17 (OMTI 20508 ) (OMTI 20509) WD 14 C 00-17 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Serial interface , capable of implementing the data stream encoding, decoding and associated control functions for a local area network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 8023 82501 82 C 501 AM 7991 AM 7992 0 ex 8542 11 91 COM 9032 COM 91C 32 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit in C-MOS technology, for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a first-in first-out (FIFO) memory , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 /53 CN code Description Rate of autonomous duty (% ) ex 8542 11 91 Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of bipolar technology with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29822 AM 29823 AM 29824 AM 29825 AM 29826 AM 29843 AM 29844 AM 29845 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Multiple bus interface circuit (multiple bus buffer) of low-power Schottky technolgy for interfacing the error correction and detection unit system data bus and dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 20 x33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit ofAS or ALPS technology , for the management of address signals, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 204 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of AS or ALPS technology, for the management of data flow in the signal lines of the CPU , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins and bearing: No L 139 /54 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) 85 42 11 91 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 82 A 442 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit ofC-MOS technology, for the management of address signals, comprising a circuit with 4 x 2-input AND gates , two buffer circuits , two latch circuits , four independent transceivers , a 256 x 4-bit PROM, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 31 x 31 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: FE 3020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of C-MOS technology , for the management of 1 /0 data flow in signal lines , with four independent transceivers , a circuit with 4 x 2-input AND gates , a circuit with 4 x 2-input NAND gates, a separator circuit, a flip-flop circuit , in the form ofa monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich donot exceed 31x31 mm, with notmore than 84 connecting pins and bearing;  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 42 x 42 mm, with notmore than 144 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP.1008 A or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 / 55 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 Hard-disk data separator (HDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 6 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8460-3 DP 8460-4 DP 8465 HDC 9226 WD 10 C 20 WD 10 C 21 or  other identification markings relating to devices complying with the abovementioned description Address comparator consisting of one or more static random-access memories (S-RAM), a parity generator, a parity checker and one or more comparators, of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 11 99 SN 74 ACT 2152 SN 74 ACT 2151 SN 74 ACT 2153 SN 74 ACT 2156 SN 74 ACT 2157 SN 74 ACT 2154 SN 74 ACT 2158 SN 74 ACT 2159 SN 74 ACT 2160 0 ex 8542 11 99 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read/write signal generator for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 13x13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description Receiver/ transmitter of Schottky technology, for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 8 x 28 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38051 TMS 38053 or  other identification markings relating to devices complying with the abovementioned description Sequential control and generatingcircuit ofC-MOS technology for thememory display , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 432 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 0 No L 139 /56 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty &lt; % ) ex 8542 1 1 99 Demodulator for phase-shifted signals , of bipolar technology , with a clock signal generator and a circuit for parallel to serial conversion , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 15 x 28 mm, with notmore than 30 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8662 or  an identification markings relating to devices complying with the abovementioned description 0 ex 85421199 Demodulator / tone-decoder of bipolar technology for frequency decoding* in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10x21 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Encoder /decoder circuit of C-MOS technology , usingManchester code (MED) for the transmission of . data in continuous flux with a repeater mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6409 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Encoder/decoder ofN-MOS (including H-MOS) technology, for the conversion of data into serial or parallel signals , consisting of an arithmetic logic unit (ALU) and a read-only memory (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Data synchronizer and encoder/decoder of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures or letters : SSI 532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Pulse codemodulation (PCM) codec ofN-MOS ( including H-MOS ) technology , consisting of a sample and hold circuit digital-to-analogue converter, comparator , successive approximation register and logic function to interface to a full duplex PCM link , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions ofwhich do not exceed 1 1 x 29 mm, with not more than 22 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 /57 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 99 Subscriber line audio-processing circuit ( SLAC) with two digital signal processors , an analog-to ­ digital converter and a digital-to-analog converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with notmore than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 99 t Analog-to-digital signal converter , containing amplifiers , D /A and A/D converters with a supply voltage of 12 V ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing the external dimensions ofwhich do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Analog-to-digital converter for the calculation of the average value of variable wave-forms, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10x21 mm, or the diameter of which does not exceed 10 mm , with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 8-bit analog-to-digital parallel converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 39 mm, with not more than 28 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 12-bit analog-to-digital converter , incorporating a voltage: reference and clocks in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 16 mm, with not more than 28 connecting pins and bearing: No L 139 / 58 Official journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) 8542 11 99 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 16-bit analog-to-digital converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 54 mm, with not more than 44 connecting pins or contact areas, and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 501.6 CSZ5116 CSZ 5316 CSZ 5126 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 7-channel analog-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of figures and letters : MAX 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Pulse code modulation (PCM) transmit /receive filter of N-MOS (including H-MOS) technology , consisting of two filters of a PGM line or trunk termination , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 99 Clock/ calendar circuit of C-MOS technology , incorporating a quartz crystal oscillator, independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : MM 581 74 A MM 58167 58274 or  other identification markings relating to devices complying with the abovementioned description = 0 ex 8542 11 99 Clock circuit of C-MOS technology, with audio and hour-count output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing : 31 . 5 . 90 Official Journal of the European Communities No L 139/ 59 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 (cont 'd)  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of goods falling within Chapter 91 (a ) 0 ex 8542 11 99 Clock/ calendar circuit of C-MOS technology incorporating a programmable generator for periodic interruptions and square waves, and a static random-access memory with a storage capacity of 400 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting ofor including one of the following combination of figures and letters : MC 146 818 DS 1287 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Clock circuit of C-MOS technology consisting of a 64-bit clock counter, a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 59 X 16 mm , with not more than 48 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TOD 0815 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Digital signal synthesizer ofC-MOS technologywith one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UMC 3511 A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing: ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 / 60 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Signal synthesizer of N-MOS ( including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analog converter and a quartz oscillator in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Phoneme speech synthesizer of C-MOS technology , with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CD 54121 N2L CM 54104 SC 01 CD 54122 N2L CM 54145 N2L SSI 263 CD 54123 N2L CM 54146 N2L CD 54147 N2L CM 54166 N2L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Monolithic integrated circuit ( read /write data processor circuit) for the amplification and conversion of read signals and conversion ofwrite signals for hard-disk drives , contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting ofor including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 99 Programmable amplifier , of bipolar technology for signals on a digital communications bus , in the form of monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 21 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description o ex 8542 11 99 « Repeater circuit , of bipolar technology for the regeneration of pulse-cade-modulated signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing: 31 . 5 . 90 Official Journal of the European Communities No L 139 / 61 CN code Rate of autonomous dutyDescription (% 8542 11 99 (cont'd) 0 ex 8542 11 99 ex 8542 19 20 0 0 0 ex 8542 19 20  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the -abovementioned description Circuit for the recording and reproduction of speech , working at a programmable speed of not less than 8 Kbits / sec, with an amplifier and a 10 bit D /A converter , in the form of a monolithic integrated circuit of C-MOS technology, contained in a housing the exterior dimensions of which do not exceed 18 x22 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6668 TC 8830 or  other identification markings relating to deyices complying with the abovementioned description Amplifier , in the form of a monolithic integrated analog circuit in the form of an unmounted chip , the exterior dimensions of which do not exceed 3 x 3 mm, for use in the manufacture of products falling within code 9021 40 00 (a) FM receiver / amplifier of bipolar technology , in the form of an unmounted analog monolithic integrated circuit , having dimensions which do not exceed 4x6 mm For the manufacture of products falling within heading 9021 40 00 (a) Amplifier , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description for the manufacture of products falling within code 9021 40 00 (a ) Amplifier with an input current of not more than 80 nA, in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OPA 37 , OPA 111 , OPA 121 or  other identification markings relating to devices complying with the abovementioned description Amplifiers for the range of frequencies from 10 Hz to 30 kHz "with a gain of not less than 85 dB in the form of amonolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 19x8 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 19 30 0 ex 8542 19 30 0 ex 8542 19 30 M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 /62 Official Journal of the European Communities 31 . 5 . 90 CN code Description Rate of autonomous duty % ex 8542 19 30 Winchester disk drive amplifier for magnetic heads , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions ofwhich do not exceed 7 x 7mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 45 mm, with notmore than 32 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 : 0 ex 8542 19 30 0 ex 8542 19 30 or  other identification markings relating to devices complying with the abovementioned description Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C , incorporating an alarm system, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 20x8 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 0 ex 8542 19 70 0 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Interface and control circuit of C-MOS technology, for the generation of graphic symbols on a cathode-ray tube in the form of a monolithic integrated analog circuit , contained in a housing the external dimensions of which do not exceed 9 x 29 mm, with not more than 28 connecting pins and bearing :  an identification code consisting of or including the following combination of figures and letters : MN 1297 or  other identification relating to devices which comply with the abovementioned description Read data signal processor for disk drives , of bipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 12 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : VM 443 or  other identification markings relating to devices complying with the abovementioned description Filter unit of C-MOS technology , for signals with a frequency of 300 Hz or more but not exceeding 3 000 Hz , consisting of a receiver / transmitter , an analog-to-digital converter, a dual-tone multifrequency generator (DTMF) and interface registers for a central processing unit (GPU), in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 21 mm, with not more than 60 connecting pins and bearing: 0 ex 8542 19 90 No I , 139/ 6331 . 5 . 90 Official Journal of the European Communities CN code Description Rate of autonomous duty &lt; % ) ex 8542 19 90 (cont'd) 0  an identification marking consisting of or containing the following combination of figures and letters : STC 9130 F or  other identification markings relating to circuits complying with the abovementioned description Four-channel track-and-hold circuit of C-MOS technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 19 90 CS 31412 0 ex 8542 19 90 or: other identification markings relating to devices complying with the abovementioned description Pre-magnetization control circuit for audio-frequency magnetic tapes , of bipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 26x8 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with .the abovementioned description Monolithic integrated analog circuit for the reduction of audio noise by 14 dB , contained in a housing the exterior dimensions of which do not exceed 26 x 7 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 19 90 HA 12043 0 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description AM and FM receiver of bipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions ofwhich do not exceed 14 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description Two channel audio signal volume and balance controller , in the form of a monolithic integrated analog circuit , contained in a housing whose dimensions do not exceed 19 x 8 mm, with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 7 ex 8542 19 90 M 51523 or  other identification markings relating to monolithic integrated analog circuits complying with the abovementioned description 0 31 . 5 . 90NoL 139 / 64 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 8542 19 90 Delay line, of C-MOS technology, for drop-out compensation of video signals , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 10x7 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Switch-unit, of bipolar technology , for audio signals , having a distortion of not more than 0,005 % , comprising two control units and two alternating switches , in the form of a monolithic integrated analog circuit with an audio-frequency switching function , contained in a housing whose dimensions do not exceed 13x8 mm, with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TK 15022 Z or  other identification markings relating to monolithic integrated analog circuits complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analog circuit of bipolar technology for the overload protection of telephone exchanges, contained in a housing the exterior dimensions of which do not exceed 11x10 mm, with not more than three connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1515 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Frequency generator of bipolar technology, with an operating voltage of not less than 40 and not more than 130 V AC, which generates signals oscillating between 512 ( =fc22% ) and 640 Hz ( ± 22 % ) at a 10 Hz rate , in the form of a monolithic integrated analog circuit , contained in a housing the external dimensions of which do not exceed 9x11 mm, with not more than eight connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV155 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Temperature transducer in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 6x6 mm or the diameter of which does not exceed 10 mm, with not more than three connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analog circuit of bipolar technology for driving direct-currentmotors working at 18 V/ 1,6 A maximum, contained in a housing the exterior dimensions of which do not exceed 9 X 26 mm, with not more than 10 connecting pins and bearing: 31 . 5 . 90 No L 139 / 65Official Journal of the European Communities CN code Rate of autonomous dutyDescription (% 8542 19 90 (cont 'd) 0  an identification marking consisting of or including one of the following combinations of figures and letters : BA 6109 BA 6209  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analog circuit ofC-MOS technology for controlling the speed of linear or rotary motors and the positioning ofmagnetic heads , contained in a housing the exterior dimensions ofwhich do not exceed 14x38 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 19 90 A 2460 A 2461 0 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers in tl&gt;e form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 12x43 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TCD 103 TCD 105 TCD 133 PD 3573 0 ex 8542 19 90 or  other identification markings relating to devices complying with the abovementioned description Interline charge-coupled image sensor with not less than 250 000 and not more than 291 000 photosensitive areas , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ICX 018 ICX 021 0 ex 8542 20 10 or  other identification markings relating to devices complying with the abovementioned description 32-bit microprocessor in C-MOS technology , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit (CPU) and a memory unit , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57-19400 0 UI  other identification markings relating to devices complying with the abovementioned description Amplifier for the frequency range 20 to 20 000 Hz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connecting pins and bearing: ex 8542 20 50 No L 139 / 66 31 . 5 . 90Official Journal of the European Communities CN code Rate of autonomous dutyDescription (% ex 8542 20 50 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing:'  an identification marking consisting of or including the following combination of figures and letters : 0 ex 8542 20 50 3606 G or 0 ex 8542 20 50 0 ex 8542 20 90  other identification markings relating to devices complying with the abovementioned description Amplifier with an isolation tension of not less than 750 V in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 52 mm, with not more than 40 connecting pins and a leakage of not more than 1 Ã ¼A and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ISO 100 ISO 102 ISO 106 ISO 120 ISO 121 or  other identification markings relating to devices complying with the abovementioned description 16-bit digital-to-analog converter , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description Video digital-to-analog converter (VDAC) with a maximum conversion time of 10 ns , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 ex 8542 20 90 VDAC 0405 H VDAC 0605 H VDAC 0805 H or 0 ex 8542 20 90  other identification markings relating to devices complying with the abovementioned description Four-channel digital-to-analog converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the external dimensions of which do not exceed 41 x 21 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 31 . 5 . 90 Official Journal of the European Communities No L 139 /67 CN code Description Rate of autonomous duty (% ) ex 8542 20 90 Circuit for the demodulation of signals and noise-reduction , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 x 44 mm, with not more than 21 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : STK 3400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 90 Subscriber-connection units (crosspoint switch) with not less than four and not more than 12 switches and an operating voltage of at least 150 V , in the form of a hybrid integrated circuit , contained in a housing the dimensions of which do not exceed 92 x 41 mm, with not more than 94 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 904 719 or  other identification markings relating to devices complying with the abovementioned description .0 ex 8543 80 90 Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory, and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 90 Modulators for the range from 0,5 to 5 MHz , contained in a housing the external dimensions ofwhich do not exceed 74 x 48 mm 0 ex 8544 19 90 Insulated winding wire of aluminium of a purity of not less than 99,5 % by weight , neither laquered , varnished nor enamelled , with a total enamelled , with a total thickness of not less than 0,15 mm and not more than 0,16 mm 0 ex 9001 10 10 ex 9001 10 90 Image reverser made up from an assembly of optical fibres 0 ex 9001 20 00 Material consisting of a polarizing film, supported on one or both sides by transparent material 0 ex 9001 90 90 Octagonal Fresnel lens of acrylic resin unmounted , for the manufacture of overhead projectors ( a) 0 ex 9002 11 00 Adjustable lens unit , having a focal length of between 115 and 140 mm, a diameter of not less than 120 mm and not more than 130 mm, and comprising a combination of between four and eight glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors ( a ) 0 ex 9001 90 91 Optical element comprising an octagonal Fresnel lens , for the manufacture of overhead projec ­ tors (a) 0 ex 9013 80 00 Liquid crystal devices (LCDs) consisting of a layer of liquid crystals between two glass sheets or plates , with a minimum of seven and a maximum of 120 figures or letters , whose exterior dimensions are :  18,5x52 mm, or  52 x 22 mm, or  67 x 27 mm, or  63 x 22 mm, or  18,5x61 mm, or  73,7x55,8 mm, with not more than 192 connecting pins or contact areas , for use in the manufacture of calculators ( a) 0 ex 9021 21 90 Heart valves and parts thereof 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 139 /68 31 . 5 . 90Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 9021 90 10 Receivers for hearing aids , contained in a housing the external dimensions of which excluding connecting points do not exceed 5x6x8 mm 0 ex 9110 12 00 Assembly consisting of a printed circuit on which are mounted one quartz oscillator , at least one watch circuit and at least one capacitor , of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 (a ) 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator , with a thickness not exceeding 5 mm , for the manufacture of products falling within Chapter 91 (a ) 0 ex 9608 91 00 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 Piezo-electric ignition mechanism 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .